SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofOctober 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Guide for publishing and use of information and policy for negotiation of securities issued by Eletrobras Annex III (Part II) Negotiations relating to Eletrobras Securities and Its Derivatives CONSOLIDATED FORM Negotiation of executives and associated persons  Art.11  CVM Instruction 358/2002 On September, 2010 no operations with securities and derivatives took place, according to article 11 of CVM Instruction 358/2002 Company Denomination: Centrais Elétricas Brasileiras S.A. - Eletrobras Group and Associated Persons ( ) Board of Directors (x ) Executive Board ( ) Fiscal Council ( ) Technical or Consultive Agencies ( ) Holding Initial balance 0 Security/ Derivative Bond characteristics Quantity % of Participation Same group/ class Total Monthly Changes Security/ Derivative Bond characteristics Intermediate Transaction Day Quantity Price Volume (R$) Purchase Total purchase Sale Total sales Final Balance 0 Security/ Derivative Bond characteristics Quantity % of participation Same group/ class Total Guide for publishing and use of information and policy for negotiation of securities issued by Eletrobras Annex III (Part II) Negotiations relating to Eletrobras Securities and Its Derivatives CONSOLIDATED FORM Negotiation of executives and associated persons  Art.11  CVM Instruction 358/2002 On September, 2010 no operations with securities and derivatives took place, according to article 11 of CVM Instruction 358/2002 Company Denomination: Centrais Elétricas Brasileiras S.A. - Eletrobras Group and Associated Persons (x) Board of Directors ( ) Executive Board ( ) Fiscal Council ( ) Technical or Consultive Agencies ( ) Holding Initial balance Security/ Derivative Bond characteristics Quantity % of Participation Same group/ class Total Shares Common 0 0 Monthly Changes Security/ Derivative Bond characteristics Intermediate Transaction Day Quantity Price Volume (R$) Purchase Total purchase Sale Total sales Final Balance Security/ Derivative Bond characteristics Quantity % of participation Same group/ class Total shares Common 0 0 Guide for publishing and use of information and policy for negotiation of securities issued by Eletrobras Annex III (Part II) Negotiations relating to Eletrobras Securities and Its Derivatives CONSOLIDATED FORM Negotiation of executives and associated persons  Art.11  CVM Instruction 358/2002 On September, 2010 no operations with securities and derivatives took place, according to article 11 of CVM Instruction 358/2002 Company Denomination: Centrais Elétricas Brasileiras S.A. - Eletrobras Group and Associated Persons ( ) Board of Directors ( ) Executive Board ( ) Fiscal Council ( ) Technical or Consultive Agencies ( x ) Holding Initial balance Security/ Derivative Bond characteristics Quantity % of Participation Same group/ class Total Shares Common shares Shares Preferred Shares 28.550.314 Monthly Changes Security/ Derivative Bond characteristics Intermediate Transaction Day Quantity Price Volume (R$) purchase Total purchases sale Total Sales Final Balance Security/ Derivative Bond characteristics Quantity % of participation Same group/ class Total Shares Common shares Shares Preferred Shares 28.550.314 Guide for publishing and use of information and policy for negotiation of securities issued by Eletrobras Annex III (Part II) Negotiations relating to Eletrobras Securities and Its Derivatives CONSOLIDATED FORM Negotiation of executives and associated persons  Art.11  CVM Instruction 358/2002 On September, 2010 no operations with securities and derivatives took place, according to article 11 of CVM Instruction 358/2002 Company Denomination: Centrais Elétricas Brasileiras S.A. - Eletrobras Group and Associated Persons ( ) Board of Directors ( ) Executive Board ( ) Fiscal Council ( x ) Technical or Consultive Agencies ( ) Holding Initial balance Security/ Derivative Bond characteristics Quantity % of Participation Same group/ class Total Shares Common 0 0 Shares Preferred B 0 0 Monthly Changes Security/ Derivative Bond characteristics Intermediate Transaction Day Quantity Price Volume (R$) Purchase Total purchase Sale Total sales Final Balance Security/ Derivative Bond characteristics Quantity % of participation Same group/ class Total Shares Common 0 0 Shares Preferred B 0 0 Guide for publishing and use of information and policy for negotiation of securities issued by Eletrobras Annex III (Part II) Negotiations relating to Eletrobras Securities and Its Derivatives CONSOLIDATED FORM Negotiation of executives and associated persons  Art.11  CVM Instruction 358/2002 On September, 2010 no operations with securities and derivatives took place, according to article 11 of CVM Instruction 358/2002 Company Denomination: Centrais Elétricas Brasileiras S.A. - Eletrobras Group and Associated Persons ( ) Board of Directors ( ) Executive Board (x ) Fiscal Council ( ) Technical or Consultive Agencies ( ) Holding Initial balance 0 Security/ Derivative Bond characteristics Quantity % of Participation Same group/ class Total Monthly Changes Security/ Derivative Bond characteristics Intermediate Transaction Day Quantity Price Volume (R$) Purchase Total purchase Sale Total sales Final Balance 0 Security/ Derivative Bond characteristics Quantity % of participation Same group/ class Total SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 8, 2010 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS By: /
